DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "19" have both been used to designate the same structure as illustrated in FIG. 3.  For the purposes of compact prosecution, the Examiner will interpret both 28 and 19 as identifying the same structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the connection mechanism (43)" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since this limitation is unclear and therefore confusing, for the purposes of compact prosecution, the Examiner will define as previously presented for “a connecting device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko et al. US 2020/0114501A1 (Mashiko), and further in view of Zilka US 4211352A (Zilka).
	Regarding Claim 1:
Mashiko discloses, A pneumatic expulsion device (FIG. 1, #10, Abstract) for expelling objects (FIG. 3, #58, para [0035]) or fluid substances from a reservoir (FIG. 1, #59, para [0035]) by means of a drive piston (FIG. 1, #24, para [0024]) which is subjectable to a gas volume compressible in a compression chamber (FIG. 1, #13, para [0022]), the drive piston (24) being provided with a drive mechanism (FIG. 1, #14, para [0022]) for compressing the gas volume and with a trigger for expanding the compressed gas volume,
characterized in that the compression chamber (FIG. 1, #13, para [0022]) and with a filling mechanism (para [0087] – structure having air supplied by a hose and compressor) for filling the vented compression chamber (13) with compressed air (para [0087]).

	Mashiko does not disclose, a relief mechanism (37).

	Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Zilka before the effective filling date of the invention to modify the driver (FIG. 1, #10, Abstract) as disclosed by Mashiko to add a relief mechanism (FIG. 1, #34) as taught by Zilka.  Since Zilka teaches this structure that is known in the art and beneficial, thereby providing the motivation to utilized the aforementioned structure as taught by Zilka, so as to protect the driver from excessive pressure.

Regarding Claim 2:
	As combined, Mashiko/Zilka discloses as the pneumatic expulsion device according to claim 1.  As combined, Mashiko/Zilka further discloses, characterized in that the filling mechanism (Mashiko, para [0087]) has a connecting device (Zilka, FIG. 1, #38, Col. 2, lines 16-19) which is connected to the compression chamber (Mashiko, 13) and which serves to be connected to a compressed air source (Zilka, Col 2, lines 11-17).

Regarding Claim 3:
	As combined, Mashiko/Zilka discloses as the pneumatic expulsion device according to claim 2.  As combined, Mashiko/Zilka further discloses, characterized in that the compressed air source is a replaceable compressed air cylinder (Zilka, FIG. 1, #36, Col. 3, lines 19-24) which is connected to the connection mechanism (Zilka, 38).

Regarding Claim 4:
	As combined, Mashiko/Zilka discloses as the pneumatic expulsion device according to claim 2.  As combined, Mashiko/Zilka further discloses, characterized in that the connection mechanism (Zilka, 38) has a pressure reducer (Zilka, FIG. 1, #s 52 and 54, Col. 4, lines 16-21).

Regarding Claim 5:
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leimbach US20090090759A1, Pomeroy US20180126527A1, Patrick US20050252944A1, Burke US20130175313A1, and Takatsuru JP2002059374A cited for expulsion device, reservoir, drive piston, compression chamber, trigger, relief mechanism, filling mechanism, connecting device, cylinder, pressure reducer, rotation drive member, linear drive member and guide, cylinder unit, and piston stopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        10 November 2021


/DARIUSH SEIF/Primary Examiner, Art Unit 3731